                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MARK ANTHONY KENNEDY,
                                   7                                                      Case No. 16-cv-01686-YGR (PR)
                                                       Petitioner,
                                   8                                                      JUDGMENT
                                                 v.
                                   9
                                         J. GASTELLO, Warden,
                                  10
                                                       Respondent.
                                  11

                                  12          For the reasons set forth in this Court’s Order Denying the Petition for a Writ of Habeas
Northern District of California
 United States District Court




                                  13   Corpus and Denying Certificate of Appealability, judgment is hereby entered in favor of

                                  14   Respondent. Each party shall bear his own costs.

                                  15          IT IS SO ORDERED.

                                  16   Dated: March 11, 2019

                                  17                                                  ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
